IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANDREW DARVIN HERSH,                           : No. 130 MM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COURT OF COMMON PLEAS, ADAMS                   :
COUNTY AND MARK GARMAN,                        :
SUPERINTENDENT SCI- ROCKVIEW,                  :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2020, the “Petition for Extraordinary Relief at

King’s Bench” is DENIED.